Citation Nr: 9904707	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted separate 
disability ratings for the veteran's service-connected 
degenerative arthritis of both knees and second and third 
fingers of the hands; the right knee the left knee; and the 
fingers of both hands.  In addition, service connection for 
skin rashes on a direct basis and secondary to Agent Orange 
exposure was denied.  In August 1994 letters, the veteran was 
notified of the August 1994 rating decision and of his 
procedural and appellate rights.  

In October 1994 correspondence, notices of disagreement as to 
the issues of service connection for a skin disorder and 
increased ratings for service-connected arthritis were 
received.  In December 1994, a statement of the case as to 
the issue of service connection for a skin disorder was sent 
to the veteran.  In January 1995, a substantive appeal was 
received.  

In May 1995, entitlement to an annual clothing allowance was 
denied.  In May 1995, a notice of disagreement as to that 
issue was received.  In a June 1995 rating decision, service 
connection for arthritis of the lumbar spine and for a skin 
disorder secondary to service-connected arthritis were 
denied.  In June 1995, a notice of disagreement as to those 
issues was received.  In July 1995, a statement of the case 
as to those issues was sent to the veteran.  In July 1995, a 
substantive appeal was received.  In July 1995, a statement 
of the case as to the issue of entitlement to an annual 
clothing allowance was sent to the veteran.  Thereafter, the 
veteran withdrew his notice of disagreement in accordance 
with 38 U.S.C.A. § 7105(d) and 38 C.F.R. § 20.204.  In March 
1996, the veteran testified at a personal hearing before a 
hearing officer at the RO.  At that time, the veteran 
withdrew his substantive appeal as to the issue of service 
connection for a skin disorder secondary to service-connected 
arthritis in accordance with 38 U.S.C.A. § 7105(d) and 38 
C.F.R. § 20.204.  

In a May 1996 decision, the hearing officer granted a 
temporary rating for convalescence and also granted increased 
ratings for the veteran's right and left knee disabilities.  
In addition, the hearing officer confirmed and continued the 
prior denial of service connection for a low back disorder on 
a direct basis and also denied a low back disorder as 
secondary to the veteran's service-connected knee 
disabilities.  In a May 1996 rating decision, the hearing 
officer's determinations were implemented.  

In August 1996, entitlement to an annual clothing allowance 
was denied.  The veteran was notified of his procedural and 
appellate rights.  

In September 1997, the veteran withdraw his notices of 
disagreement/substantive appeals as all issues except 
entitlement to service connection for a low back disorder to 
in accordance with 38 U.S.C.A. § 7105(d) and 38 C.F.R. § 
20.204.  

In July 1998, the Board sought a medical opinion from the VA 
Veterans Health Administration (VHA) as to whether or not the 
veteran's current low back disorder was related to service 
and/or his service-connected knee disabilities.  The VHA 
opinion was received in September 1998.  A copy of that 
opinion was sent to the veteran's representative and he 
prepared an informal hearing presentation in November 1998.  


FINDING OF FACT

There is no competent medical evidence establishing a causal 
relationship between the veteran's current low back 
disability and his service-connected bilateral knee 
disability nor is there competent medical evidence of a nexus 
between the veteran's current low back disability and 
service.


CONCLUSION OF LAW

The claim of service connection for a low back disability to 
include arthritis is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, service connection may be granted 
for a chronic disease, including arthritis, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court of Veterans Appeals (Court), in Caluza v. 
Brown, 7 Vet. App. 498 (1995), outlined a three prong test 
which established whether a claim is well-grounded.  The 
Court stated that in order for a claim to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  A claim is not well-grounded where a 
claimant has not submitted any evidence of symptomatology of 
a chronic disease within the presumptive period, continuity 
of symptomatology after service, or other evidence supporting 
direct service connection.  Harvey v. Principi, 3 Vet. App. 
343 (1992).  

In addition, the Court has also stated that when it is 
contended that a service-connected disability caused a new 
disability, competent medical evidence of a causal 
relationship between the two disabilities must be submitted 
to establish a well-grounded claim.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  The Board notes that the 
Court has issued directives that may affect certain secondary 
service connection claims.  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991), refers to impairment of 
earning capacity, and that such definition of disability 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  

In correspondence of record and at his personal hearing at 
the RO in March 1996, the veteran presented his contentions.  
The veteran maintains that he injured his low back during 
service, had continuous low back symptomatology from service 
until the present time, and currently has a low back 
disability which originated with his inservice back 
disability.  Alternatively, the veteran maintains that his 
low back disability developed as a result of his altered gait 
due to his service-connected knee disabilities.  At the 
outset, the Board notes that the veteran has not been shown 
to be capable of making medical conclusions, therefore, his 
statements regarding medical diagnoses and causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that he has had 
continuous low back symptomatology since separation from 
service, this assertion does not make the claim well-grounded 
if there is no competent medical evidence of record of a 
nexus between any condition in service and his current low 
back disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records reflect that on September 25, 
1959, the veteran slipped on a waxed floor while carrying a 
transmitter.  On September 26, 1959, the veteran reported 
having a muscle spasm in his back which continued daily.  On 
September 28, 1959, the veteran reported the prior injury and 
indicated that the spasm was located in the longus muscle at 
the lumbar area.  The examiner was able to palpate the spasm.  
The veteran was provided medication and was told to use heat 
for relief.  On April 9, 1966, the veteran reported 
experiencing the sudden onset of "catching" back pain 
shortly after lifting some "ammo."  The examiner noted that 
the veteran's pain was about at the L5 level, was 
intermittent, was catching in nature, and did not radiate to 
the legs.  Physical examination revealed tenderness to 
percussion, L5, with lumbar muscle spasms, bilaterally.  The 
x-rays was negative.  The impression was low back strain.  
The veteran was provided Robaxin and Darvon, was told to 
sleep on a firm a mattress, and was assigned to light duty.  
A couple of days later, on April 11, 1966, the veteran 
reported having persistent low back pain with a burning 
sensation.  Physical examination revealed severe paralumbar 
muscle spasm.  The examiner indicated that the veteran had 
decreased knee jerk probably due to guarding, negative 
straight leg raising bilaterally, and pain in the lumbar area 
bilaterally on hyperextension.  The impression was severe 
muscle strain.  The veteran was again provided Robaxin and 
Darvon and was continued on light duty.  

There are no further inservice treatment records showing 
complaints, findings, or diagnosis of a low back disorder.  
In January 1971, the veteran was discharged from service.  
Thus, in sum, the veteran injured his back in 1959 and in 
1966 during service.  However, he did not continuously 
complain of back problems nor was continuous back 
symptomatology documented throughout the veteran's remaining 
period of active duty.  Likewise, there was no diagnosis of a 
low back disability after the incident in 1966.  

Following separation from service in January 1971, the 
veteran filed a claim for VA disability benefits in February 
1971.  At that time, the veteran did not report having any 
low back disability.  In June 1971, the veteran was afforded 
VA examinations.  At that time, the veteran complained of 
having pain in his knees, hands, fingers, wrists, and 
shoulders.  In addition, the veteran reported having 
headaches.  The veteran reported that he was currently 
employed as a laborer.  He indicated that he enjoyed his 
present occupation and had lost no time from work.  The 
veteran did not complain of having any low back problems nor 
was he diagnosed as having a low back disability.  

Thereafter, the veteran received regular VA medical treatment 
from May 1977 to March 1981 for various disabilities.  On May 
16, 1977, the examiner noted that the veteran reported that 
he had had an intermittent backache since service.  The 
examiner indicated that he would "look at it later," but 
there are no subsequent complaints, findings, or diagnosis of 
a low back disorder.  However, the Board finds it significant 
to note that the veteran did not thereafter complain of back 
symptomatology.  

In March 1979, the veteran was treated by his private 
physician, Charles V. Baltic, J.R., M.D., for complaints 
regarding his right ankle.  There were no complaints, 
findings, or diagnosis of a low back disorder at that time.  

In May 1981, the veteran was afforded another VA examination.  
At that time, the veteran complained of pain in the legs, 
knees, ankles, feet, hands, elbows, and shoulders.  The 
veteran reported that his leg pain extended up to his back.  
He also reported having headaches.  Physical examination of 
the knees and hands was performed, but no examination of the 
back was conducted nor was any diagnosis of a back disability 
rendered.  

In 1982, the veteran began receiving treatment from Michael 
R. Zernich, M.D., a private physician.  In a January 1984 
letter, Dr. Zernich reported that he had treated the veteran 
since September 1982 for degenerative changes in his right 
knee.  In a July 1984 letter, Dr. Zernich again indicated 
that he had treated the veteran for a right knee disability.  

In April 1985, the veteran was provided a VA neurological 
consultation.  The VA examiner opined that the veteran showed 
evidence of benign essential tremors as well as some 
cerebellar ataxia.  There were no complaints, findings, or 
diagnosis of a low back disorder at that time.  Also, in 
April 1985, he veteran was afforded a general VA examination.  
At that time, he complained of pain in the legs, knees, 
ankles, feet, hands, arms, shoulders, hip, and lower back.  
He also reported having dizziness, loss of balance and grip, 
heaviness in his chest, and chest pain.  Physical examination 
of the knees, hands, and right hip was performed, but no 
examination of the back was conducted nor was any diagnosis 
of a back disability rendered.  

In December 1993, the veteran was afforded a hand, thumb, and 
fingers examination.  There were no complaints, findings, or 
diagnosis of a low back disorder at that time.  

Also of record are clinical records of Dr. Zernich dated from 
1988 to 1995.  In December 1994, Dr. Zernich noted that the 
veteran complained of pain in the back radiating to the left 
lower extremity.  It was noted that the veteran had 
discomfort in the region of the calf and into the legs.  
Sneezing and coughing were noted to aggravate the pain.  It 
was indicated that the veteran's most comfortable position 
was sitting in his truck with a straight back.  The veteran's 
reflexes were hypoactive and he had a depressed straight leg 
raising on the left with a positive Paseque's test and no 
evidence of numbness.  Dr. Zernich indicated that he felt 
that the veteran had a compression of the nerve root and 
placed him on Medrol dospak.  One week later, it was noted 
that the veteran had moderate improvement in his radiating 
back pain.  However, the veteran continued to report 
persistent back pain.  Dr. Zernich reported that presently, 
the veteran showed no evidence of nerve root irritation and 
the pain was localized to the low back.  One week later, in 
January 1995, the veteran reported that he continued to have 
symptoms referable to the low back into the left lower 
extremity which were becoming progressively worse.  The 
veteran indicated that he had to discontinue his steroid 
medication due to stomach irritation.  Dr. Zernich considered 
advising the veteran to have a nerve block, but was hesitant 
since the veteran was taking Coumadin.  Several weeks later, 
the veteran underwent a series of epidural steroid 
injections.  The veteran was referred by Dr. Zernich for this 
treatment.

Thus, according to the medical records, the veteran was first 
diagnosed with a post-service low back disability in late 
1994-early 1995 which was over 20 years after his discharge 
from service.  

In May 1995, the veteran was afforded a VA joints examination 
and a skin examination.  The joints examination was conducted 
to evaluate the veteran's bilateral knee disability.  
However, in conjunction with his knee complaints, the veteran 
reported that in October 1994, he developed low back pain 
radiating to the left lower extremity.  He indicated that he 
was treated with steroids, but did not improve.  Recently, 
the veteran reported that he had a spinal nerve block done to 
relieve the pain.  The examiner opined that the veteran's low 
back complaints suggested that he may have had degenerative 
disc disease of the lumbosacral spine with impinged nerve 
root causing him to have syndrome radiculopathy.  X-rays 
revealed moderate spondylosis with narrowing of the L2-3 disc 
and degenerative joint disease at L5-S1.  The diagnosis was 
degenerative joint disease of the lumbosacral spine with left 
radiculopathy/sciatica syndrome.  

In March 1996, the veteran was afforded another VA joints 
examination.  At that time, the veteran reported that he had 
low back pain with radiation into both buttocks, especially 
during standing type positions.  The pain in the left buttock 
radiated down to the left lateral and posterior thigh as well 
as anteriorly along the calf into the dorsum of the foot.  
The veteran had this pain and electricity type feeling every 
day and had it while he was sitting as well.  The veteran 
reported that his back pain did not awaken him from sleep.  
The veteran reported that 9 months following a series of 
steroid injections, the back pain disappeared, but it had 
recurred.  The examiner indicated that the pain sounded 
neurogenic in function with relief with forward flexion and 
relief with leaning on shopping carts while walking.  
Physical examination resulted in a diagnosis of degenerative 
joint disease at multiple levels of the lumbosacral spine, 
but with preserved lumbar lordosis.  The examiner opined that 
"whether this has any connection to his time in the Air 
Force cannot be definitely cleared by me; this would be a 
normal subsegment of the population on progression of 
arthritic disease from mechanical arthritis over time."  

In July 1998, the Board sought a medical opinion from the VHA 
as to whether or not the veteran's current low back disorder 
was related to service and/or his service connection knee 
disabilities.  Specifically, the VHA was requested to review 
the veteran's complete medical history and evaluate the 
following questions:  (1) Is it as likely as not that the 
veteran suffered from a low back disorder while on active 
duty?  If so, what is the diagnosis and, is it as likely as 
not related to low
 back disorder he has now; and  (2) If a low back disorder 
was not first manifested in military service, is it as likely 
as not proximately due to or the result of the veteran's 
service-connected degenerative arthritis of the knees?

In response, the VHA stated that he did not believe that the 
veteran suffered from a low back disorder during service.  
Rather, the VHA opined that the veteran seemed to have 
developed low back pain 12-14 years after his discharge from 
service.  In addition, the VHA opined that he did not feel 
that the veteran's degenerative arthritis of the lumbosacral 
spine developed secondary to his service-connected 
degenerative arthritis of the knees.  The VHA stated that it 
was his opinion that the veteran's low back disability was 
not related to his bilateral knee disability.  Rather, his 
low back disability was the result of the aging process.  

As previously noted, the service medical records reflect that 
the veteran reported having a back injury on two occasions 
and was treated for back spasms and low back strain, 
respectively.  The first prong of Caluza is satisfied as 
there is evidence of incurrence of a low back injury in 
service.  Likewise, the second prong of Caluza is satisfied 
as there is competent medical evidence of a current low back 
disability.  However, for the reasons set forth below, the 
third prong of Caluza is not satisfied.  

As noted, in order for the third prong of Caluza to be 
satisfied, there must be medical evidence establishing a 
nexus between the in-service injury and the current 
disability.  A review of the post-service medical evidence 
shows that there is no competent medical opinion of record 
which relates the veteran's current low back disability to 
service.  In March 1996, a VA examiner expressed that he was 
unclear whether there was any relationship between the 
veteran's current low back disability and service.  As such, 
the Board referred the veteran's claims file to a VHA for an 
opinion specifically on that matter, but the VHA essentially 
opined that the veteran did not have a chronic back 
disability during service and his current back disability 
developed many years after discharge and unrelated thereto.  
There is no other definitive medical opinion on that matter 
of record.  Thus, there is no competent medical evidence that 
the veteran's current low back disability is related to 
service or any incident therein.  As such, the third prong of 
Caluza is not satisfied.  Thus, the veteran's claim for 
direct service connection for a low back disability to 
include arthritis must fail.

In order to show that there is a causal relationship between 
the veteran's current low back disability and his service-
connected bilateral knee disability, competent medical 
evidence is required.  Jones.  There is no competent medical 
evidence in that regard of record.  In March 1996, a VA 
examiner expressed that he was unclear whether there was any 
relationship between the veteran's current low back 
disability and his service-connected arthritis.  As such, the 
Board referred the veteran's claims file to a VHA for an 
opinion specifically on that matter, but the VHA essentially 
opined that the veteran's low back disability is not related 
to his bilateral knee disability.  Rather, the VHA opined 
that the veteran's low back disability is the result of the 
aging process.  Since there is no evidence that the veteran's 
service-connected bilateral knee disability aggravates his 
current low back disability and/or is related to his low back 
disability in anyway, the veteran's claim for secondary 
service connection for a low back disability to include 
arthritis must also fail.

Accordingly, the Board concludes that the claim of 
entitlement to service connection for a low back disability 
to include arthritis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

The Board notes that since the veteran's claim is not well-
grounded, he cannot invoke the VA's duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a) (West 
1991).  Grivois v. Brown, 6 Vet. App. 136 (1994).

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim. However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and the hearing officer's determination, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection on a direct and secondary basis for a low back 
disability to include arthritis must is denied as not well-
grounded.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

